Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 1 of 47

D. GEORGE SWEIGERT, C/O _
P.O. BOX 152 a
MESA, AZ 85211 ore

 

 

 

 

 

2
3 IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
4 (FOLEY SQUARE)
5 || D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
6 Plaintiff,
7 |lvs. MEMORANDUM OF POINTS AND
AUTHORITIES TO SUPPORT PLAINTIFF’S
8 || JASON GOODMAN AMENDED MOTION FOR GAG ORDER
PURSUANT TO NY CPLR § 6301
9 Defendant
10
MEMORANDUM OF POINTS AND AUTHORITIES
i TO SUPPORT PLAINTIFF’S MOTION FOR GAG ORDER
2 PURUSUANT TO LOCAL RULE 7.1, NOW COMES THE PRO SE plaintiff, a layman non-attorney who
13 his acting in the capacity of private attorney general in a public interest lawsuit, to respectfully PRAY THIS Court
14 rely on its inherent judicial power and issue an appropriate gag order against Defendant Jason Goodman. This
15 request is sought pursuant to the Court’s inherent powers, N.Y. Civil Practice Law and Rules (C.P.L.R.) § 6301 and
16 §6313, Civil Rights Law §§ 50-51, General Business Law §§ 349-350.
17
18 DECLARATION / ATTESTATION PURSUANT TO LOCAL RULE 7.1
yy hereby attest that the infprmation stated herein is true and correct to the best of my ability under penalties of
20 ‘ . : Z
perjury. Signed this day of November, 2018
21
Pm weigert, pro se plaintiff
23 ae
24 i
25 LY : si Q
26 (- a |
27 ys jl- Lo
yk ve ~
28 : MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFE’S

 

 

 

 
  

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
10

1]

12

I.
Tit.

IV.

Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 2 of 47

Contents

PRELIMINARY STATEMENT ooo... cece ce cescccereceseeerseenseeeseessasenseseesessesssesenaeenes 7
STATEMENT OF APPLICABLE FACTS 000.0. ccc eeneeceecneeensenteseneeenseeeaes 8

A TEMPORARY RESTRAINING ORDER (OR PROTECTIVE ORDER)
AGAINST DEFEDSANT GOODMAN, RESTRAINING HIM FROM MAKING
EXTRA JUDICIAL STATEMENTS ABOUT THIS CASE, OR ABOUT THE
PLAINTIFF, OR REFERRING TO PLAINTIFF, OR POSTING ANY
INFORMATION, DOCUMENTS, OR STATEMENTS ABOUT THE
PLAINTIFF ON ANY OF THE DEFENDANT’S SOCIAL MEDIA OUTLETS
(TO INCLUDE ACTING AS AN INTERVIEWEE ON OTHER PODCASTS)... 12

PLAINTIFF MEETS THE REQUIREMENT FOR THE ISSUANCE OF A
PRELIMINARY INJUNCTION UNDER SECTIONS 349 AND 3350 OF THE
GENERAL BUSINESS LAW 000 cece ceceresenrieeeesteeeneeesneesesseeenseseseesenaes 15

THE NEED FOR A NY CPLR § 6301 PRELIMINARY INJUNCTION............... 16

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

VI.

vil.

PLAINTIFF ALSO SEEKS INJUNCTIVE RELIEF FOR GOODMAN’S
VIOLATIONS OEF N.Y. CIVIL LAW 8§ 50-51 oo. cece eereeeteeenseeeetseeeaes 17

SUMMARY / RELIEF REQUESTED... eee ceece ene ene eterna eeneseeeeneeeeiees 19

2

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S
AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 3 of 47

 

| Cases
2 Branzberg v. Hayes, 408 US 665, 691-692 oo... cecceetsescenseneeeenseereseeceeeeseserseeseserseeraeeeseee 13
° Blumenthal v. Picture Classics, Inc. 257 N.Y.S. 800 (1% Dept. 1932)......ccecceseccecseeeseseeeeeeeeeeeteee 17
Cox v. State of Louisiana, 379 U.S. 559, 583 (1965)(Black, J., dissenting) ........ccccesceeneeeees 11
6 || Craig v. Harney, 331 U.S. 367, 394 (1947) ...cccceccseseseseeeesseeteeseseseeesecnecsesesesseeeseseeneesenessenees 11
7 || Dennis v. United States, 341 U.S. 494, 508 wo ccccccccccccssssseeeeeeessesenceeeeeceeesessaaaeeseeseseaaeeseeeeeenees 13
8 || Doe v. Axelrod, 73 N.Y.2d 748, 750 (1988) oe eecececceeeseteeceeeseeecseceeessassessessesssssesesessesesseseeseeneees 14
° Inre Application of Dow Jones & Company, Inc. et. al. 842 F.2d 603, 607 (2 Cir. 1988)....... 13
: Jiggets v. Perales, 202 A.D.2d 341, 342 (1% Dep’t 1994) oc cceeetesenesecnseeeereeeeneneneeenens 14
12. || Leviston v. Jackson, 980 N.Y.S.2d 716, 719 (1 Dept. 2013) ....ecccesseceeeseresseeneseesteneesereeees 17
13 || Leviston, 980 N.Y.S.2d at 719-720... eee ecesceseeeeeeseeeebecseeseeseesecseeseesessesecsessecnsesesesesesnessesesaeens 17
'4 | rofius v. Greenwich Lithographing Co., 182 N.Y.S. 428 (1 Dept. 1920); Durgom v. CBS, 214
» N.Y.S.2d 752 (18 Dept. 1961) ..cccccccccscesesesessesesenseseeeensecesenenesseeeeseseeecsseecsenesesenenetseeseeteeeeneeseys 17
. Marcus v. Jewish Nat’l Fund, 158 A.D.2d 101, 105-06 (1 Dept. 1990)... ceeeeteeseceeeeeseeees 14
1g || Marcus, 158 A.D.2d at 105-106 cc ccrseecseseserersesetecssetecsssessenecsssenecseseenesssseneeseneegs 16
19 || New York State Broadcasters Assn. v. United States, 414 F.2d 990, 997 (2"4 Cir.1969) ........ 13
20 || Nobu Next Door LLC v. Fine Arts Hous., Inc. 4N.Y.3d 839, 840 (2005) ...cscscsessssssssssseseteeesseen 14
Ohralik v. Ohio State Bar Ass’n, 436 US 447, 456 (1978)......:ccecsessesteesetsereessecseseessseeeesteseenies 12
Ohralik, 436 U.S. at 456 ..cccccceccececcsscesesseseeecseneeseveeeecseneeseseescssesesessessseseenseseseueeesssessssesensesesssentegs 12
94 || Ohralik, 436 ULS. at 462 oo cccccccsssscecensesesesesesssenesensssnesensescsesssesessseenesseseseeesensesesseseesesseeneneness 13
25 || Onassis v. Christian Dior-New York., 472 N.Y.S.2d 254, 258 (NY.Sup.Ct. 1984). 17
6 1) Onassis, 472 N.Y.S.2d at 258 ccsssscssssssssssssssssssssnsssssnsessssssesssnseesisnsseesaaseesunseesanseesunneee 17
27 3
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 4 of 47

 

1 || Onassis, 472 N.Y.S.2d at 260. ..cccccccccsceceecesceseeeneceeeeereeseeseeseseneessscsseeeeesscssesseeserseesssececnseseecsees 17
2 N] Onassis, 472 N.Y.S.2d at 263 vecccsccssssssssesssssssssssesssssseesisnsseeesiiunnseeeessunnnseeetunsseteunnsseetenst 18
° Patterson v. State of Colorado ex. Rel. Attorney General, 205 U.S. 454, 462 (1907) ....ceeee 11
Pennekamp v. State of Florida, 328 U.S. 331, 347 (1946) ...cccccsessceseneesseseseenseseeseeeteneenenaeees 11
6 || People v. Apple Card Systems, Inc. 27 A.D.3d 104, 107 (3d Dep’t 2005), aff'd on other ground,
7 LL N.Y. 3d 105 (2008)... eeeeeceeeteesceteetersceeeseneesecscsessesseseseescsecsscssessssesessasnenseseesesesseneeaeeesereeey 15
8 People v. Apple Health & Sports Clubs, Ltd., 206 A.D.2d 266, 267 (App. Dep’t 1994) appeal
° denied 84 N.Y.2d 1004 (1994) ooo. ecceceeseceeeseeseeeeseeseessesscesecsesssessessessaseeseaesesessessenesseseeeaeees 15
. People v. Romero, 91 N.Y .2d 750, 756 (1998)...cccccccscsescsseseneeeseeseessenseesessentecnesecerenersersesseraeeas 16
12 || Quinn supra at 556... eee cseeseneesetecenessesecseneessnessenecereaeeeeteeeesteniestensenessstseeessesneeseeeesseseseegs 13
13 || Quinn v. Aetna Life and Cas. Co., 96 Misc.2d 545, 554 (Queens.Cty.Sup.Ct. 1978)... 12)
14 1] Ryan v. Volpone Stamp Co., 107 F.Supp.2d 369, 391 (S.D.N.Y. 2000) ..csssssssssssssscesessseeseeeeeeeseee 17
» Sheppard v. Maxwell, 384 US 333, 351 (1966) ......ccccccesssesteceneeeenesseseeesseneeseesesneneesesenetaeaenees 11
. Sheppard, 384 U.S. at 350-351 cee eccceccscesseesceeecsesessetsesecsesseseessctseeeesseeserseneesererseeeeaseregsrsentegs 11
1g || State v. Colo. St. Christian College of the Church of the Inner Power, 346 N.Y.S.2d 482, 487
19 (Sup. Ct. N.Y. Cty. 1973) .ccececesccsessenesseeseeseeseesseseseessecsssscsessssensesssassesessesesesseneneeesacaseeneeneneneeney 16
20 |! state v. Van Duyne, 43 NI 369 (1964) q.ccccsscsssssssssssvssssvssssssssssvssveseesessessssssessessesssssestsetsnteessteeen 1
* Stutman v. Chemical Bank, 95 N.Y .2d 24, 29 (2000).......ccccccecscesssesseeeseeeseeenseeneesteessesseeensestenens 14
The People of the State of New York (by Eric T. Schneiderman) v. FanDual, Inc., New York
24 County Clerk’s Index No. 453056/15 oe eccccecesecseeeseenseeseseeseneesseerseensesseesesaeseseneesaeeneeteeey 15
25 || Woody Allen vy. National Video, Inc. 610 F.Supp 612 (SDNY 1985)....ccccccceeseeseteneneteeeeeeeeeeees 18
26
27 4
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 5 of 47

 

I Statutes
* || Civil Rights Law §§ 50-51 vccccccsssssssssssssssssssssssvsesssscsssssssveesssessssssuneesessssessssssunnestsseseecesssssssueesseesen l
3
General Business Law §§ 349-350 ......ccceecccecceesceeseceeneceseeeeeceseeesaeessesesssoessensesesesssessesessseseeseeeesaee 1
4
5 N.Y. Civil Rights Law §§ 50 — 51 oe eeseeeeecreeesseeenseesneseseecsssssesesscessesssesssasseseeseseesineseeae® 17
6 ||N.Y. Civil Rights Law §§ SO-S1 ccc cccseccsseeeseeecnsesenesseeseseeneesssseeessessensenenessenessenesaeeaeneens 6, 17
7 LIN.Y. Executive Law § 63 .....ccccccscecccessessrcenecsscessnecenecesneceeseseeessecsseessseeesesessecseessessssesseeeseeseseenegs 15
8 VINCY. GBL § 349(h) cccccccsscccccscsssssssssssvcessssecessssssssssvesessssssssssssueessssesssssssvenssssssssssssssssnnueeesseeee 14, 15
9
N.Y. GBL §§ 349 and 350... cc cccccsccsccneesecetecsseeecesecneeceeseessesseeceecseesseeseeessssessecsaseessssessseseseeesgs 16
10
Hl N.Y. GBL §§ 349 of 350 wo.ccccccccccsccsseceeseeseceeeeeeceseceeeeaeceseeseccaeesseseasseeeseesaeeneetsessetsssseeeesessensseseaegs 14
12 [[N-Y. GBL Section 349 oo cscs csecsecsessecssssessecseseseessesecseesecsecsecssesecseesessesesessecaesneseeneeas 14
13 ||N.Y. General Business Law (GBL) 8§§ 349-350 o.oo... eeeceseeeceenerenseeeeaeesesesenseseneecessecsseesensresensaes 6
'4 |IN-Y. General Business Law §§ 349 and 350 oe eeeseeesececesseeeeseeeteneeceseeereesseeeseseeeeceseeseeseeenees 14
15
N.Y. Penal Law § 215.25 ...cccccccccsccssceesceesesseeceeceseessceeseceaeeeseesessseaeecnsesseesesesesessesnseessesseessesenes 13
16
1 N.Y. Penal Law 135.60(5) ....cccecceseescesseceseceseeesesseeceneeeeeeeesesessesssessesseeessescssessseseesnseseseseeesaeeegs 14
ig || New York’s Civil Rights Law §§ SO-S1 oc. cccseceeseeseseeeeeenessenseneessnessesecsenesseeeseneeeeeeneenees 17
19 eye
Other Authorities
20
(C.P.L.R.) § 6301 and §6313 ooo. cceseeeeseseceecsesenseesereeessensesscsseesececesecsessessesscsessessessseasessesesneesens I
21
9 CPLR § 3113 ccc ccesccccseesesscesenseeeseeseeseeseseseneeseeeeeaeeaeecesaceseesesseeaseaesasessesecseseensesscsesssesesesseseeeseeseess 8
23 |) CPLR § 6301 ccscccsecccsssssescsscssecsssesssesseessesssessasssvessscssecssessecssessusesesssssssessusssessssesseeesesesecsseseseeaseesseess 15
24
CPLR §§ 6301 and 6313... cceeccescesecneeeseeteceecetecereseeeseesseeneesseensessesseesseesesesersuesesesesssssessessieeeseues 15
25
26
27 5
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 6 of 47

 

13

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

6

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S
AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 7 of 47

 

° I. PRELIMINARY STATEMENT
° 1. As set forth in the attached affidavits and exhibits annexed thereto, there has been unquestionably
\ been violations of N.Y. Civil Rights Law §§ 50-51 and N.Y. General Business Law (GBL) §§ 349-350 by
° Defendant Goodman against the Plaintiff which requires court intervention and a temporary restraining order.
° 2. Defendant Goodman (self-identified as the “Chief executive Officer” [CEO] of Multi-Media
' Systems (aka Software) Design, Inc. [MDSI] and 21* Century 3D [21*ce3D]) has continued with the widely
. disseminated and pervasive distribution of vindictive and hateful smear campaigns, threats and other tortious and
° defamatory actions taken against the Plaintiff using his commercial social media empire. Mr. Goodman has
. enlarged his attacks on the Plaintiff with the creation of a new social media podcast entitled “COUNTER
" LAWFARE”,, released to the “CROWDSOURCE THE TRUTH” (CSTT) worldwide audience via YouTube,
" PATREON, Facebook, Twitter, Periscope, GAB.AI, Twitch, etc. It appears obvious that MDSI/21*c3D CEO
6 Goodman is attempting to humiliate, retaliate and damage the reputation of the Plaintiff with new allegations
" against the Plaintiff (such as “‘mail fraud” and “fraud upon the court”) which are broadcasted to 30,000 to 45,000
» viewers (cumulative) in a deceptive and fraudulent manner.
° 3. Defendant (CEO) Goodman ~ through his companies (MDSI, 21te3D) -- continues his on-going,
" open ended mockery of the Plaintiff, this lawsuit, the judiciary and the courts in general with the “COUNTER
" LAWFARE?” podcast. As the Court will learn, Goodman wallows on camera about this present lawsuit and sees it
» as a source of comedy for snarky remarks and an opportunity to create more slanderous trade libel and per se
“ defamation against the Plaintiff (using terms such as “Clintonesque lawsuits”, “fake lawsuits”, “mail fraud”, etc.).
" CEO Goodman’s on-going prima facia tortious conduct (defamation per se, trade libel, misappropriation of
~ copyrighted material, etc.) through his companies only exacerbates the adjudication of this controversy before the
* Court. Goodman’s present misconduct has now been institutionalized on the weekly podcast “COUNTER
“ LAWFARE?” which dispenses advice for pro se litigants. The very nature of the MDSI/21*c3D “COUNTER
LAWFARE?” podcasts smacks of the Unauthorized Practice of Law (UPL) as Goodman dispenses legal advice and
27 7
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFE’S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 8 of 47

opinion. As “COUNTER LAWFARE?” smacks of a UPL institution, acting in his scope of a private attorney

 

 

2 || general, the Plaintiff has reported the UPL podcast to the Supreme Court of the State of Arizona (the latest victim of
3 |) Goodman). The obvious purpose of the “COUNTER LAWFARE?” podcast is to incite mob rule action against
4 || members of the state and federal judiciary, bar associations and the Plaintiff for the benefit of Defendant (CEO)
5 || Goodman’s sidekicks (like Michael J. Barden).
6
7 IL. STATEMENT OF APPLICABLE FACTS
8
9 1. As depicted in EXHIBIT ONE [Exh.1], of the attached verified exhibits list, Goodman describes
10 || his expansive social media empire at time mark 01:52.
il 01:52 GOODMAN: As well as all the platforms we’re on, that’s gonna be YouTube, Facebook, GAB.ALI,
DLive, VK.com, Twitch — trying to spread the word as far and wide as possible.
12 [emphasis added]
13 (see YouTube video production at Internet URL
https://www.youtube.com/watch?v=hngaTubTLlw&t=1s ) entitled “Tonight Only ON
14 Patreon The Intelligence Assessment with Kevin Shipp — Targeted Individuals”, posted
10/25/2018 viewed 1,422 times at the time of this writing. [Exh.1]
15
16 2. Goodman then continues in the video ({Exh.1]) to state that the Plaintiff is harassing one of his
17 || sidekicks — alleged white nationalist Michael J. Bardon, of Avondale, AZ, -- who has recently pled guilty to the
18 || charge of Disorderly Conduct with a Firearm (court record attached as EXHIBIT TWO [Exh.2]) and has appeared
19 || on at least six (6) Goodman podcasts. Goodman and his latest sidekick (Brian Vukadinovich of Valparaiso, Indiana
20 || have been providing with Mr. Barden quasi-legal advice via the “COUNTER LAWFARE” podcast. As always, the
21 || conversation is turned on the Plaintiff.
22
23
24 04:17 GOODMAN: | invite people to visit Michael Barden’s page at PATREON.COM/MichaelJBarden.
Michael has done a number of shows here at CrowdSource The Truth and he actually has
25 come under fire by an individual who lives in Mountain Town [implied to be the
Plaintiff] and is the brother of another very popular YouTuber, together the two of them
26 are over 13 feet tall. That’s a number that’s unlucky for sum. I don’t know why this
27 8
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 9 of 47

‘actor’ — he’s actin all the time — but, he’s now targeting Michael. Why would he do
that? He claims there is no such thing as targeted individuals yet he himself is engaging

 

 

2 in harassment. Opps, did you get that? [points to camera, shown below]. Did you gef
that Dave? Transcribe it, put it in a lawsuit. [emphasis added] [Exh.1]
3
4
5
6
7
8
9
10
3. The “harassment” that Goodman is complaining about (with regards to Mr. Barden) is the
1i
transmission of a pre-witness evidence preservation notice sent to Mr. Barden’s criminal defense attorney in
12
Arizona, attached as EXHIBIT THREE [Exh.3]. The pré-witness éviderice preservation ¢-mail message [Exh.3]
13
was sent as a standard extra-judicial precaution to a potential witness (via his attorney) to this present litigation
14
pursuant to New York Civil Practice Law and Rules (CPLR) § 3113. CPLR § 3113 is specifically referenced in
15
the preservation notice sent to Mr. Barden’s attorney — which was NOT sent to Mr. Barden. This pre-witness
16
evidence preservation notice would seem like a prudent undertaken considering that Mr. Barden has participated in
17
at least six (6) podcasts with MDSI/21*ce3D CEO Goodman.
18
4. Mr. Barden has even produced his own YouTube video production describing this event (see
19
Internet URL: https://www.youtube.com/watch?v=Ifan8-b2mF w&t=7s; entitled, Targeted Individual Michael
20
Barden weird day before court.”, 10/15/2018, 1,687 views. [Attached as EXHIBIT FOUR Exh.4]).
21
22 04:19 BARDEN: I got a call from my attorney today. Notifying me that this guy Dave Sweigert, who |]
have never even seen his face before, never talked to the guy, never met him in my life,
23 he is making YouTube videos about me I guess. Trying to discredit me. Which is
interesting because we have never had any interaction in our life. He must be doing some
24 kind of intel about me, otherwise how would he know anything about me. Uh, but this
guy sent my attorney some kind of letter saying that they want me to retain all my
25 YouTube videos, all of my contact with Jason Goodman. To be a witness in their ,
their case. Their civil suit against Jason Goodman. [emphasis added] [Exh.4]
26
27 9
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S

 

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 10 of 47

 

1 5. For the record, Mr. Goodman’s other guest in the 10/25/2018 triangulation interview (ex-CIA
2 disgruntled employee Kevin Shipp see [Exh.1]) also received a nearly identical pre-witness evidence preservation
3 notice; attached as EXHIBIT 5 [Exh.5].
4 6. Only two days before the 10/25/2018 triangulation interview to double-team the Plaintiff with
5 more prima facia tortious conduct (Barden/Shipp [Exh.1]), Mr. Goodman interviewed self-professed serial killer
6 Larry Nichols to again discuss this present lawsuit, which he described as “Clintonesque”.
7 05:15 GOODMAN: There are two lawsuits pending against me, one from Robert David Steele and one from
David Sweigert the brother of George Webb Sweigert. I wonder if these are not
8 intended to put the type of reputation destruction and financial destruction on me that
is the classic hallmark of these Clintonesque tactics that you [Larry Nichols] now say
9 have permeated the entire Democratic party. [emphasis added] EXHIBIT SIX [Exh.6]
10
7. In a video production distributed to the Defendant’s entire social media empire on 10/26/2018
11
(EXHIBIT SEVEN [Exh.7]) the Defendant accuses the Plaintiff of mail fraud and fraud upon the court. This
12
information was presented to a reporter of the Kremlin-friendly podcast network known as “Sputnik” named Lee
13
Stranahan. Presumably Mr. Stranahan is yet another sidekick of CEO Goodman (Defendant).
14
1.04:52 GOODMAN: I have been busy with my own things. Talking about lawsuits I have been answering
15 lawsuits from Dave Sweigert -- we are going to be doing some more talking about
that. I was just down at the .. uh.. 500 Pearl Street [laugh] at the Federal Court building
16 submitting a document [Doc. No. 49, 10/26/2018]. It appears Dave Sweigert may — nof
sure — but there’s evidence that indicates that he may be .. uh .. submitting
17 fraudulent documents. Mail fraud. [emphasis added][Exh.7]
18 (see YouTube video production at Internet URL
https://www.youtube.com/watch?v=E3auC Qb4o0A ) entitled “
19 #MAGA Bomber Goes Postal with Special Guest Lee Stranahan”, posted 10/26/2018
viewed 8,971 times at the time of this writing. [Exh.7]
20
21 8. In a video production widely disseminated in a pervasive manner on 10/29/2018 (EXHIBIT
22 EIGHT [Exh.8]), Mr. Goodman devotes nearly thirty (30) minutes to a discussion about the evidence preservation
23 spoliation notice sent to Mr. Barden’s attorney in Arizona [Exh.3]. Again, Mr. Goodman engages in his review of
24 this present lawsuit on his YouTube podcast (distributed on other social media platforms). CEO Goodman also
25 displays the Plaintiff's photograph with the sub-caption “DAVE SWEIGERT, EXPERT WITNESS.”
26
27 10
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S

 

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 11 of 47

29:03 GOODMAN: Now| have been extensively reviewing Mr. Sweigert’s [laugh] civil suit against me
and I find it to be totally frivolous and without merit; but of course, even if Michael

 

 

2 [Barden] were a legitimate witness in that civil action - what —does Michael's opinion of
his criminal attorney have to do with that?
3
29:43 VUKADIN: [Brian Vukadinovich of Indiana speaking] As you can see here in the letter “as you are
4 well aware Mr. Goodman has earnestly advised your client not to accept a plea bargain
offered by the State of Arizona in Mr. Barden’s criminal case. See attached. Further,
5 Mr. Barden has told this worldwide audience that he does not trust you as an attorney.”
{emphasis added]
6 ;
(see YouTube video production at Internet URL
7 https://www.youtube.com/watch?v=GagBL7PIK8E) entitled “
The Counterlawfare Report with Brian Vukadinovich — Outside Interference in Barden
8 Criminal Trial”, posted 10/29/2018 viewed 2,575 times at the time of this writing.
EXHIBIT EIGHT [Exh.8]
9
10
9. Attached as EXHIBIT NINE [Exh.9] is a complaint filed by the Plaintiff (relying on private
11
attorney general (PAG) powers) with the Arizona Supreme Court that address alleged UPL practices of Defendant
12
Goodman on his “COUNTER LAWFARE?” social media podcast, with respects to Michael J. Barden’s criminal
13
case in the State of Arizona. This evidence attached within the UPL complaint demonstrates Goodman’s obsession
14
with the Plaintiff and his vindictive obsession with attacking the Plaintiff in a continuous, open-ended smear
15
campaign.
16
10. The implied defamation, trade libel, per se libel, and prima facia tortious conduct described above
17
appear to be obvious. Goodman apparently is (1) attempting to litigate this present controversy via his vast social
18
media empire, and (2) stand in the shoes of a quasi-attorney and dispense legal advice to third parties in a cavalier
19
manner with little respect or due regard for the courts of the United States and its judicial protocols.
20
11. Further, Goodman and his sidekicks are now dispensing harmful legal advice to members of the
21
general public. CEO Goodman presumes to be standing in the shoes as a member of the bar and operates a
22
commercial profit-driven enterprise that receives pecuniary benefits for dispensing legal advice and opinions with
23
non-licensed non-attorneys.
24
25
26
27 in}
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 12 of 47

lil. A TEMPORARY RESTRAINING ORDER (OR PROTECTIVE ORDER) AGAINST
DEFEDSANT GOODMAN, RESTRAINING HIM FROM MAKING EXTRA JUDICIAL
STATEMENTS ABOUT THIS CASE, OR ABOUT THE PLAINTIFF, OR REFERRING TO
PLAINTIFF, OR POSTING ANY INFORMATION, DOCUMENTS, OR STATEMENTS
ABOUT THE PLAINTIFF ON ANY OF THE DEFENDANT’S SOCIAL MEDIA OUTLETS
(TO INCLUDE ACTING AS AN INTERVIEWEE ON OTHER PODCASTS).

12. It has long been settled that the federal courts retain their inherited judicial power to compel the
behavior of parties to litigation and to compel orders to cease the type of misconduct described above. The federal
Courts can exercise their inherent power in an independent manner to support judicial efficiency and the
expeditious flow of litigation. As more fully explained below, the time is ripe for this Court to curtail Defendant

Goodman’s out-of-control retaliation and vindictive attacks on the Plaintiff and his general pollution of social

media with his legal advice and opinions about criminal cases.

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

THIS IS NOT PRIOR RESTRAINT

13. The undeviating rule of this Court was expressed by Mr. Justice Holmes over a half century ago in
Patterson v. State of Colorado ex. Rel. Attorney General, 205 U.S. 454, 462 (1907):

‘The theory of our system is that the conclusions to be reached in a case will be induced only be
evidence and argument in open court, and not by any outside influence, whether of private talk or public
print.’ See Sheppard v. Maxwell, 384 US 333, 351 (1966)

14. Freedom of discussion should be given the widest range compatible with the essential requirement
of the fair and orderly administration of justice. See Pennekamp v. State of Florida, 328 USS. 331, 347 (1946);
Sheppard, 384 U.S. at 350-351. But it must not be allowed to divert the trial from the ‘very purpose of a court
system * * * to adjudicate controversies, both criminal and civil, in the calmness and solemnity of the courtroom
and legal procedures.’ /d citing Cox v. State of Louisiana, 379 U.S. 559, 583 (1965)(Black, J., dissenting).

‘The right of the people to have a free press is a vital one, but so is the right to have a calm and
fair trial free from outside pressures and influences. Every other right, including the right of a free press
itself, may depend on the ability to get judicial hearing as a dispassionate and impartial as the weakness
inherent in men will permit’. State v. Van Duyne, 43 NJ 369 (1964) citing Craig v. Harney, 331 US. 367,
394 (1947) .

12

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S
AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 13 of 47

 

I
2 15. In the instant case, the Plaintiff is not seeking a protective order (or “gag order”) to restrain the
3 || press, or any news media coverage of this case. Further, the Plaintiff is not requesting that any pleadings or
4 || motions, or any other document filed with the Court be sealed. Instead, the Plaintiff is seeking a gag order to
5 \\restrain Defendant CEO Goodman (by and through the use of MDSI/21"c3D) from making and encouraging any
6 || extra-judicial statements about this case, or about the Plaintiff, or discussing this case, referring to the Plaintiff on
7 || MDSI/21*c3D podcasts or any other type of social media outlet and restraining Goodman from posting and
8 || encouraging the publication of any information about the Plaintiff in social media outlets.
9 16. Defendant (CEO) Goodman is targeting the Plaintiff, harassing him, constantly making
10 || defamatory statements against the Plaintiff on a myriad of CSTT social media outlets and platforms. Goodman’s
11 || misconduct of the previous months indicates he is clearly a vindictive person dead set on retaliating against the
12 || Plaintiff, for a legal action that Goodman himself encouraged via the 3/30/2018 e-mail message contained in
13 || EXHIBIT TEN [Exh.10].
14 17. The Court will recall that Goodman has asserted that CSTT is a commercial enterprise and collects
15 || funds via the wires of the Internet via a New York charted corporation and a presumed licensed DBA moniker (see
16 || Multimedia System (Software) Design, Inc, (MDSI) and/or 21% Century 3D (21¢3D)). Therefore, at best Defendant
17 || Goodman’s MDSI/21ce3D broadcasts are a form of “trade/commercial speech” and are entitled less protection than
18 || the speech of a natural person, per se.
19 “From this line of reasoning, it is clear that while commercial speech is “protected” under the First
Amendment from prior restraint, the protection afforded is less than that provided for noncommercial
20 speech, so that when commercial expression is false or misleading it is afforded no protection whatsoever”.
See Quinn v. Aetna Life and Cas. Co., 96 Misc.2d 545, 554 (Queens.Cty.Sup.Ct.1978); Ohralik v. Ohio
21 State Bar Ass’n, 436 US 447, 456 (1978).
22
18. Numerous examples could be cited of communications that are regulated without offending the
* First Amendment, such as employers’ threats of retaliation for the labor activities of employees. Ohralik, 436 U.S.
“ at 456. Further, a protective order in this case restraining the Defendant’s speech, is not a prior restraint of the
* media or press coverage. Instead, it is simply a protective order restraining a future trial participant from making
26
27 13
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 14 of 47

any extra-judicial statements about this case, or speaking about the Plaintiff, whatsoever. See /n re Application of

 

2 || Dow Jones & Company, Inc. et. al. 842 F.2d 603, 607 (2" Cir. 1988) (“Gag” order restraining trial participants from
3 || speaking to the press in criminal case from alleged corruption of public officials).
4 19. The court again enunciated the principle that the State may intervene to protect the public from
5 || harmful commercial speech in Ohralik, 436 U.S. at 462, by stating that:
6
“the State has a legitimate and indeed ‘compelling’ interest in preventing those aspects of
7 solicitation that involve fraud, undue influence, intimidation, overreaching, and other forms of ‘vexatious
conduct”.
8
20. As the Quinn court found that aspects of commercial speech can violate the State’s public policy
9
as expressed in N.Y. Penal Law § 215.25 relative to jury tampering.
10
“For that reason alone, the speech might properly be restrained as it has been held that the press is
iW not immune from statutes of general applicability.” Quinn supra at 556 citing Dennis v. United States, 341
U.S. 494, 508, supra ; Branzberg v. Hayes, 408 US 665, 691-692 .
12
13 al. More to the point is the reasoning stated in New York State Broadcasters Assn. v. United States,
14 || 414 F.2d 990, 997 (2™4 Cir.1969) .
15 “The real point here is that we are not primarily in the realm of ideas at all but are chiefly
concerned with speech closely allied with the putting into effect of prohibited conduct”.
16
17 22. Here the Court clearly has the authority to make such an order restraining Goodman from making
18 |] any extra-judicial statements about the Plaintiff. The Court also has a duty to take precautionary safeguards, to
19 || prohibit such conduct from further infecting this litigation, but also to protect the sanctity, of this court, and litigates
20 || that have the honor of bringing a claim before this Court, without fear that by doing so, they may face threats,
21 || retaliation, and on-line harassment campaigns, waged by an opposing party and his fans, without any fear of facing
22 || consequences for his profit-driven behavior.
23 23. Goodman’s vindictiveness and misconduct (through his commercial companies), against another
24 || party to litigation, has no room in this Court, and is reprehensible under our civil legal system and cannot be
25 || tolerated by this Court, and should be sanctioned and restrained accordingly. Further, Goodman’s threats that he
26 || will expose the Plaintiff to further “crowdsource investigations” and encouraging his fans to do the same, is not only
27 14
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 15 of 47

vindictive and retaliatory, but is tantamount to extortion or coercion in the 2"* Degree under N.Y. Penal Law
135.60(5) (“Expose a secret or publicize an asserted fact, whether true or false, tending to subject some person to

hatred, contempt or ridicule.”’).

IV. PLAINTIFF MEETS THE REQUIREMENT FOR THE ISSUANCE OF A PRELIMINARY
INJUNCTION UNDER SECTIONS 349 AND 350 OF THE GENERAL BUSINESS LAW
24. The decision to grant a motion for a preliminary injunction is committed to the discretion of the
court. Doe v. Axelrod, 73 N.Y.2d 748, 750 (1988); Jiggets v. Perales, 202 A.D.2d 341, 342 (1* Dep’t 1994) .
Preliminary relief is only appropriate where (1) the moving party is likely to succeed ultimately on the merits of its
claim; (2) there exists the prospect of irreparable injury if the provisional relief is withheld; and (3) the balance of
equities tips in the moving party’s favor. Nobu Next Door LLC v. Fine Arts Hous., Inc. 4. N.Y 3d 839, 840 (2005).

25. Because the Plaintiff is seeking a preliminary injunction pursuant to N.Y. General Business Law

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

§§ 349 and 350 (GBL), the irreparable harm analysis in this case differs from a traditional preliminary injunction
analysis. Sections 349 and 350 on their face entitle private plaintiffs to seek injunctive relief so long as they have
suffered an injury as a result of the defendant’s deceptive acts or false advertising. See N.Y. GBL § 349(h).

26. Accordingly, courts have treated future irreparable harm to the public as sufficient to obtain a
preliminary injunction order under N.Y. GBL §§ 349 or 350. See Marcus v. Jewish Nat'l Fund, 158 A.D.2d 101,
105-06 (1* Dept. 1990). Regardless of whether the Plaintiff can in fact be required to prove irreparable harm in this
case, the Plaintiff can make such a showing. As demonstrated herein, consumers and the public will suffer
irreparable injuries unless Defendant’s deceptive acts, UPL opinions and false advertising are enjoined. To prove
that a practice was deceptive within the meaning of N.Y. GBL Section 349, harmed consumers must show that (1)
the act or practice was “consumer-focused,” (2) the act or practice was misleading in a material way, and (3) they
suffered an injury as a result of the deceptive act. Stutman v. Chemical Bank, 95 N.Y .2d 24, 29 (2000). Plaintiff's

claims easily satisfy all three elements.

{5

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S
AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 16 of 47

 

2 ISSUES RELATED TO ON-GOING MISREPRESTANTION BY MDSI/21"c3D PODCASTS

3

4 27. As the Court is aware, N.Y. Executive Law § 63 authorizes the N.Y. Attorney General to

5 || investigate such issues as fraud directed at consumers in violation of N.Y. GBL § 349(h). Pursuant to N.Y.

6 || Executive Law § 63(12) the term “fraud” includes “any device, scheme or artifice to defraud and any deceptions,

7 || misrepresentations, concealment, suppression, false pretense, false promise or unconscionable contractual

8 || provision.” Under the provisions of N.Y. Executive Law §63(12) it is not necessary to establish the elements of

9 || common law fraud, such as reliance and intent to deceive, in order to establish liability for statutory fraud. People v.
10 || Apple Health & Sports Clubs, Ltd., 206 A.D.2d 266, 267 (App. Dep’t 1994) appeal denied 84 N.Y.2d 1004 (1994).
11 || The test of fraudulent conduct under Executive Law § 63(12) is whether the act “has the capacity or tendency to
12 || deceive, or creates an atmosphere conducive to fraud”. People v. Apple Card Systems, Inc. 27 A.D.3d 104, 107 (3d
13 || Dep’t 2005), aff'd on other ground, 1! N.Y. 3d 105 (2008).
14
15 V. THE NEED FOR A NY CPLR § 6301 PRELIMINARY INJUNCTION
16
17 28. N.Y. CPLR § 6301 augments the power of the federal judiciary to rely on its inherent power to
18 issue injunctive relief. Orders issued pursuant to N.Y. CPLR §§ 6301 and 6313 are commonly used to protect
19 consumers that are harmed by the deceptive practices that violate N.Y. GBL § 349(h). See The People of the State
20 of New York (by Eric T. Schneiderman) v. FanDual, Inc., New York County Clerk’s Index No. 453056/15.
21 29. A preliminary injunction is available when plaintiffs can show that a defendant “threatens or is
22 about to do, or is procuring or suffering to be done, an act in violation of the plaintiff's rights respecting the subject
23 of the action.” CPLR § 6301. Presently irreparable harm to the Plaintiffs professional reputation continues.
24 || Notice that CEO Goodman includes the screen shot “David Sweigert, Expert Witness” [Exh.8] as a direct assault
25 on the Plaintiffs background as a cyber security expert witness. This is yet another instantiation of the trade libel
26 that CEO Goodman inflicts upon the Plaintiff. Allowing Defendant Goodman to continue this course of action
27 16
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 17 of 47

(through his companies MDSI/21%c3D) of unlawful conduct (e.g. UPL, trade libel, wire fraud, etc.) will not only
irreparably harm the Plaintiff, but injure citizens both inside and outside of the State of New York. See People v.
Romero, 91 N.Y .2d 750, 756 (1998) (“the Legislature by statute has authorized equity to act and enjoin criminal
behavior without the necessity of showing, in the individual case, that the public health or welfare was in danger’).

30. Because Plaintiff is functioning as a private attorney general (PAG), he is broadly empowered to
protect the general public against deceptive acts and practices, and false advertising. See Marcus, 158 A.D.2d at
105-106, State v. Colo. St. Christian College of the Church of the Inner Power, 346 N.Y.S.2d 482, 487 (Sup. Ct.
N.Y. Cty. 1973). These decisions stand against defendants — like CEO Goodman and his UPL sidekicks — who
would be permitted to continue their deceptive practices and false advertising, in violation of N.Y. GBL §§ 349 and
350, the public would suffer irreparable harm.

31. Over the course of this litigation Defendant Goodman (using his companies MDSI/21*c3D) has

demonstrated over and over that he will not stop attacking the Plaintiff. Goodman has only increased the frequency

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

and severity of these intimidation, defamation, UPL opinions, trade libel and per se libel attacks on the Plaintiff
through the use of deceptive business practices that are unlawful on their face (see Arizona UPL rules).

32. Balancing the equities “simply requires the court to look to the relative prejudice to each party
accruing from a rant or denial of the requested relief.” Ma v. Lien, 198 A.D.2d 186, 187 (1* Dep’t 1993). Here,
the prejudice that the Plaintiff — and the public at large — will suffer absent a preliminary injunction is all too clear.
Defendant Goodman’s entire operation is illegal, and in violation of numerous civil and criminal statutes, including
N.Y. GBL §§ 349-350, N.Y. Civil Rights Law §§ 50-51, the penal laws described above, the U.S. Federal trade
Commission Act, and the common law (to name a few). There is simply no reason to allow Defendant (CEO)
Goodman to continue exploiting the Plaintiff, nor is there any reason to allow Goodman (through his companies) to
act in open defiance of the foregoing cited laws. Allowing Goodman’s business to continue in any capacity creates

imminent risk of harm to the Plaintiff and consumers in general (see UPL antics).

VI. PLAINTIFF ALSO SEEKS INJUNCTIVE RELIEF FOR GOODMAN’S VIOLATIONS OF
N.Y. CIVIL LAW 8§ 50-51
17

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S
AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 18 of 47

33. Section 50 of the New York Civil Rights Law provides:

“A person, firm or corporation that uses for advertising purposes, or for the purposes of trade, the
name, portrait or picture of any living person without having first obtained the written consent of such a
person .... Is guilty of a misdemeanor.”

34, Having defined the offense, and declaring it to be illegal, § 51 of the Civil Rights law goes on to
provide civil remedies for the violation as well, including injunction and damages. Once the violation is established,
the plaintiff may have an absolute right to an injunction, regardless of the relative damage to the parties. Onassis v.
Christian Dior-New York., 472 N.Y .S.2d 254, 258 (NY.Sup.Ct. 1984). See Blumenthal v. Picture Classics, Inc. 257
N.Y.S. 800 (1% Dept. 1932), Loftus v. Greenwich Lithographing Co., 182 N.Y.S. 428 (1 Dept. 1920); Durgom v.
CBS, 214 N.Y.S.2d 752 (1 Dept. 1961). In Onassis, the Court posed a simple question “Is there a violation?”

Onassis, 472 N.Y.S.2d at 258.

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

35. In order to establish a violation under N.Y. Civil Rights Law §§ 50 — 51, a plaintiff must
demonstrate that the defendant used the plaintiff's name, portrait, picture or voice in the State of new York for
purposes of advertising or trade, without the plaintiff's expressed written permission. See Leviston v. Jackson, 980
N.Y.S.2d 716, 719 (1* Dept. 2013). “Civil rights Law § 51 authorizes a civil action for injunctive relief and
damages, including exemplary damages if a defendant acts knowingly in violation of that protection.” Leviston, 980
N.Y.S.2d at 719-720; Ryan v. Volpone Stamp Co., 107 F.Supp.2d 369, 391 (S.D.N.Y. 2000).

“The principle to be distilled from a study of statute and of cases construing it is that all persons, of

whatever station in life, from the relatively unknown to the world famous, are to be secured against

rapacious commercial exploitation ... [I]t is intended to protect the essence of the person, his or her identity

or persona from being unwillingly or unknowingly misappropriated for the profit of another.” Onassis, 472

N.Y.S.2d at 260.

36. Accordingly, Plaintiff seeks redress under N.Y. Civil Rights Law §§ 50-51 for Defendant (CEO)
Goodman’s “rapacious commercial exploitation” of his name, image, photograph, and likeness.

37. The content created by Defendant (CEO) Goodman and his sidekicks is meant solely to harass,

injure and intimidate the Plaintiff. Such reprehensible conduct, and potentially criminal actions alleged herein, are

in no way newsworthy, or entitled to protection under New York’s Civil Rights Law §§ 50-51. Instead, Defendant
18

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S
AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 19 of 47

Goodman (and his trade/commercial enterprises [MDSI/21*'c3D]) conduct is exactly the type of conduct forbidden

 

2 || by §§ 50-51. In the case of a former first lady (Mrs. John F. Kennedy) the court was clear “as a public figure she
3 || has not forfeited her right of privacy and does not become a subject for commercial exploitation.” Onassis,
4 ||472 N.Y.S.2d at 263. See Woody Allen v. National Video, Inc. 610 F.Supp 612 (SDNY 1985).
5
6 VIL SUMMARY / RELIEF REQUESTED
7
8 38. As has been demonstrated above, Defendant (CEO) Godman’s entire organization is a sham.
9 Accordingly, the prejudice that he will suffer as a result of an injunction is minimal. Because CEO Goodman’s
10 entire operation is per se illegal, the only harm that will directly accrue to Defendant (CEO) Goodman as a result of
11 an injunction is that he will be restrained from doing what is already forbidden: operating an illegal company
12 whose entire business model relies on defaming, harassing, misappropriating, UPL opinion making, threatening,
13 and using, Plaintiff's name, image, likeness, photographs, private information, interfering with business associates,
14 and worst, for Goodman’s own perverse financial gain.
15 39. Plaintiff knows all too well the personal and financial pain wrought by Defendant (CEO)
16 Goodman, and his co-conspirator sidekicks, and the Plaintiff now seeks an injunction in the hopes of preventing
17 any future injuries, to himself, or others, and so that the Plaintiff can fairly litigate this case, and continue his
18 business, and his life without fear of reprisals or retaliation from the likes of Defendant (CEO) Goodman.
19 40. A gag order against Goodman to prohibit any further discussions of this honorable Court, the
20 present lawsuit and/or the Plaintiff is not only warranted, but imperative to remedy the damage caused by the
21 Defendant’s rolling intrinsic misconduct concerning the Court’s processes, and Goodman’s continuous extrinsic
22 tortious conduct of implied libel, trade label and defamation per se against the plaintiff and open mockery of the
23 Court.
24 Al. The Plaintiff claims there is a need to preserve the fairness of the adjudicatory process and that the
25 federal courts may rely on their inherent power in correcting the totality of abusive behavior that is presented to
26 them (Goodman’s intrinsic and extrinsic misconduct). Here, Goodman’s continued social media misconduct has a
27 19
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF'S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPER § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 20 of 47

direct, indirect, explicit and implicit impact on these proceedings. By its own inherent powers of discretion this

 

 

2 Court may apply a gag order upon Goodman; a party to this present lawsuit.
3 42. The bulk of evidence that has been presented to this Court thus far by the Plaintiff, indicates that
4 Defendant Goodman is creating a social media circus and attempting to make the Plaintiff appear as a Dr. Sam
5 Sheppard (The Fugitive) type of character for Goodman’s personal profit driven motivations. The carnival
6 atmosphere of “CrowdSource The Truth” (complete with self-professed serial killers (Nichols), disorderly citizens
7 armed with weapons (Barden), and ex-CIA disgruntled employees (Shipp)) makes the judicial processes of this
8 Court vulnerable to continued open mockery by injecting prejudicial publicity into these proceedings. Enough is
9 enough.
10 43. In normal circumstances a court would be loath to command prior restraint on expression by the
11 news media. However, Goodman is a party to this litigation, a direct participant. The Defendant is not a local
12 newspaper interested in a trial at the county courthouse. Here, Goodman’s tortious “expression” is the core of this
13 litigation.
14
Is DECLARATION / ATTESTATION PURSUANT TO LOCAL RULE 7.1
16 ||I hereby attest that the foregoing is accurate and true under the penalties of perjury. Further, I hereby attest that the
17 || attached exhibits are accurate and true copies of source documents located on the Internet.
18 /
9 Signed this day of November, 2018
20
21
22 Pro se plaintiff actfng as private attorney general
23
24
25
26
27 20
28 MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S

 

 

AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 21 of 47

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

21

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFE’S
AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
10

11

12

Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 22 of 47

EXHIBITS

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

DECLARATION / ATTESTATION PURSUANT TO LOCAL RULE 7.1

L hereby attest that the attached exhibits are accurate and true copies of source documents located on the Internet.

There has been no alteration of the source content.

Signed this day of October, 2018

 

 

Pro se plaintiff acting as private attorney general

22

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S
AMENDED MOTION FOR GAG ORDER PURSUANT TO NY CPLR § 6301

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 23 of 47

EXHIBITS

DECLARATION / ATTESTATION PURSUANT TO LOCAL RULE 7.1

I hereby attest that the information stated herein is true and correct to the best of my ability under
penalties of perjury. Contained herein are unaltered screen captures of Internet images.

Signed this j day of November, 2018

  

D. George SMweigert, pro se plaintiff
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 24 of 47

 

 

EXHIBITS
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 25 of 47

EXHIBIT ONE

Internet URL: https://www.youtube.com/watch?v=hngqaTubTLlw&t=1s

 

paypal.me/crowdsourcethetruth

héins: //www_ poatreen.com/crowdsourcethetruth.
ee ee PCIe mie Ci ci

 

Tonight Only ON Patreon The Intelligence Assessment with Kevin
Shipp — Targeted Individuals

a fe Jason Goodman

La

  
     

1 422 views

a eos mone ae at ne Bas.

Ella Free and Michael Barden join Kevin and me to discuss the growing problems facing
targeted individuals.

Become a Sponsor of Crowdsource the Truth and enjoy exclusive content Only ON Patreon

http://www.patreon.com/crowdsourcethe...
https://www.patreon.com/kevin_shipp

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 26 of 47

EXHIBIT TWO

Party Information

Party Name - Number Relationship Sex Attorney Judge Case #
State Of Arizona - {1} Plaintiff N/A Vaitkus, Michelle
Michael Barden - {2} Defendant M Victor, Marc Master Calendar CR2018-100874-001

Disposition Infarmation

 

 

Party Name ARSCode Description Crime Disposition Code Disposition Date
e

Michael 13-1204A2 AGG ASLT-DEADLY WPN/DANG 1/4/2018

Barden (F3} INST

Michael 13-290446 DISORD conoucr 1/4218 Pled Guilty As Pled Guilty As 10/16/2018

Barden (F6} WEAPON/INSTR Charged Charged

Case Documents

Filing Date Description Docket Date Filing Party

10/22/2018 105 - ME: Plea Agreement/Change Of Plea - Party (001) LOf22/2018

10/16f2018 PAG - Plea Agreement - Party (001) LOV1L 7/2018

10/5/2018 331 - ME: Settlement Conference - Party (001) 10/5/2018

9/12/2018 070 - ME: Settlement Conference Set - Party (001) 9/12/2018

9/6/2018 PRA ~ Praecipe - Party (001) SILOS 2018

8S23{2018 598 - ME: Comtinuance Past last Day - Party (G01) 8/23/2018

T§24f2018 027 ~ ME: Pretrial Conference - Party (001) 7E24f2018

7£18f2018 STA ~ Statement - Party (001) 7F23f2018

NOTE: COMPREHENSIVE PRETRIAL CONFERENCE

Sf21f2018 598 - ME: Continuance Past last Day - Party (001) 5$21/2018

53/2018 MCO - Motion To Continue - Party (O01) 5/14/2018

NOTE: TREAL

4/26/2018 ALG - Allegation - Party (001) AS26f2018

NOTE: STATE'S ALLEGATION OF AGGRAVATING CIRCUMSTANCES

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 27 of 47

EXHIBIT THREE

From: Spoliation Notice <spoliation-notice@mailbox.org>

To: Marc@AttorneysForFreedom.com, Howard@AttorneysForFreedom.com

Ce: Spoliation Notice <spoliation-notice@mailbox.org>

Date: October 14, 2018 at 12:33 AM

Subject: Spoliation and evidence preservation notice -- Michael J. Barden, Avondale, AZ, DOB: March

2, 1975

 

REF: (a) https://www.youtube.com/watch?v=Zf-0A4v03z8
(b) Patreon account: https://www.patreon.com/MichaelJBarden

(C) https://www.didntdoitbailbonds.com/maricopa-county-inmate-search/michael-barden-t425290/

Marc@AttorneysForFreedom.com

480-725-3929

Dear Sir,

We understand that you represent Michael J. Barden as legal counsel. Please advise your client that he
shall be called as a witness in the litigation pending against Jason Goodman (see attached) per N.Y.

CPLR 3113.

Mr. Goodman has distributed to his worldwide audience a dozen videos of your client with day by day
updates on his criminal case. Estimated views are between 30,000 and 35,000 YouTube, Facebook,

Twitter and other social media impressions.

As you are well aware, Mr. Goodman has earnestly advised your client NOT to accept the plea bargain
offered by the State of Arizona in Mr. Barden's criminal case (see attached). Further, Mr. Barden has

told this worldwide audience that he does not trust you as an attorney.
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 28 of 47

Mr. Barden will be called as a witness and should be advised to safely protect, safeguard and archive all
electronic media evidence in his possession. To include e-mail messages exchanged with Goodman,
Twitter tweets, Facebook updates, phone records, etc. In short, all evidence of Internet activity for the
previous two (2) years, October 1, 2016 to the present. This include any eBay transactions, all systems

and computer activity, AOL.COM messages, etc.

Warm regards,

Evidence Collection Team

Marc@AttorneysForFreedom.com
480-725-3929

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 29 of 47

EXHIBIT FOUR

Internet URL: https://www.youtube.com/watch?v=Ifan8-b2mFw&t=7s

 

8:40

 

Targeted Individual Michael Barden weird day before court.
Michael Barden

. Py pices: 2.150 .
4 687 WiGAVS

aoa ilore 1G 87 ape a

 

 

 

Published on Oct 15, 2018
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 30 of 47

EXHIBIT FIVE

From: Spoliation Notice <spoliation-notice@mailbox.org>

To: Spoliation Notice <spoliation-notice@mailbox.org>, johnhclarke@earthlink.net
Date: October 18, 2018 at 5:58 AM

Subject: REF: Update on Kevin Shipp exhibits

Law Office of John H Clarke

1629 K Street, NW Suite 300

Washington, DC 20006

Phone/Fax (202) 332-3030

Cell (202) 344-0776

 

Dear Sir,

We understand that you represent Kevin Shipp as legal counsel. Please advise your client that he shall
be called as a witness in the litigation pending against Jason Goodman (see attached) per N.Y. CPLR
3113.

Mr. Goodman has distributed to his worldwide audience a dozen videos of your client. Estimated views

are between 40,000 and 55,000 YouTube, Facebook, Twitter and other social media impressions.

Mr. Shipp will be called as a witness and should be advised to safely protect, safeguard and archive all
electronic media evidence in his possession. To include e-mail messages exchanged with Goodman,
Twitter tweets, Facebook updates, phone records, cell phone texts, ete. In short, all evidence of Internet

or cell phone activity for the previous two (2) years, October 1, 2016 to the present.

Warm regards,

Evidence Collection Team
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 31 of 47

EXHIBIT SIX

YouTube video production on the “Jason Goodman” channel

https://www.youtube.com/watch?v=DCzjlueasRE

10/23/2018

© Cereee fe vee See

   
 

 

   

FENG PROMOS KEE HEEAMA TE URES SEAMEN ER ARC RTSERERT VIR TEREST ARLEN, THES ROTI

The Smear: How Shady Political Operatives and Fake News Control What You See, What You Think, and
How You Vote Hardcerer - pure 27, 2017

 

 

Keene Hardoreert
Brie

 

La net Cue ee BI

  

 

NEE HEELS BES tae RE Tree ees, ad mer sheer

New York Tienes Beatsater

 

3 agKet? The tae Vir Tere

Log DOGdices REAM ooh

 

David Brock, Peter W Smith and Arkansas — Larry Nichols
Remembers "Troopergate"

aa Jason Goodman
Mat, [> ici) sox .
4.857 views

Bs Es ay tet tein RR ws

 

VIDEO TRANSCRIPT

05:15 GOODMAN: There are two lawsuits pending against me, one from Robert David Steele
and one from David Sweigert the brother of George Webb Sweigert. I
wonder if these are not intended to put the type of reputation destruction
and financial destruction on me that is the classic hallmark of these
Clintonesque tactics that you [Larry Nichols] now say have permeated the
entire Democratic party.
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 32 of 47

[10/23/2018]

As Robert Mueller's Special Counsel's Office nears the end of its rope, he and his cohorts
grasp desperately for anything that can remotely resemble evidence of wrongdoing. The
May 2017 death of Peter Smith has come back into the news cycle as the "Russia
Collusion" narrative gets sloppily pinned on a dead man. Peter's history investigating
criminal activity by Bill and Hillary Clinton is worthy of additional review. Larry joins me
to share his first hand experience and recollections of Troppergate, a Clinton scandal Peter
W Smith was directly linked to.

Visit Larry's website — http://nicholslive.com/

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 33 of 47

EXHIBIT SEVEN

YouTube video production on the “Jason Goodman” channel

https://www.youtube.com/watch?v=E3auCQb400A

10/26/2018

 

 

rm pio) 108227112

 

8,971 views
eo Meee 1@ 34 Btu

 

1.04:52 GOODMAN: I have been busy with my own things. Talking about lawsuits I
have been answering lawsuits from Dave Sweigert — we are going to be
doing some more talking about that. I was just down at the .. uh.. 500
Pearl Street [laugh] at the Federal Court building submitting a document
[Doc. No. 49, 10/26/2018]. It appears Dave Sweigert may — not sure —
but there’s evidence that indicates that he may be .. uh .. submitting
fraudulent documents. Mail fraud. [emphasis added][Exh.7]
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 34 of 47

EXHIBIT EIGHT

YouTube video production on the “Jason Goodman” channel
https://www.youtube.com/watch?v=GaqBL7PIK8E

10/29/2018

 

The Counterlawfare Report with Brian Vukadinovich — Outside
Interference in Barden Criminal Trial

Waera Jason Goodman

4 Rint) so .
ae 2 581 views

ee | ee

 
 

A Benn sh
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 35 of 47

29:03 GOODMAN: Now I have been extensively reviewing Mr. Sweigert’s [laugh] civil suit

29:43 VUKADIN:

against me and I find it to be totally frivolous and without merit; but

of course, even if Michael [Barden] were a legitimate witness in that civil
action — what —does Michael's opinion of his criminal attorney have to do
with that?

[Brian Vukadinovich of Indiana speaking] As you can see here in the letter
“as you are well aware Mr. Goodman has earnestly advised your client not
to accept a plea bargain offered by the State of Arizona in Mr. Barden’s
criminal case. See attached. Further, Mr. Barden has told this worldwide
audience that he does not trust you as an attorney.” [emphasis added]

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 36 of 47

EXHIBIT NINE

Complaint of the Unauthorized Practice of Law submitted to the
Arizona Supreme Count

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 37 of 47

IN THE

Supreme Court of the State of Arizona

 

D. George Sweigert

Petitioner

 

Jason D. Goodman

Respondent

In the matter of the

Unauthorized Practice of Law
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 38 of 47

BACKGROUND

This matter is brought before the Supreme Court of the State of Arizona
to provide relevant notification of the alleged unauthorized practice of
law (UPL) by a social media broadcaster known as “JASON
GOODMAN”. The specific activities complained of below have been
widely disseminated to the public via video broadcasts to a worldwide

social media estimated audience of 40,000 social media impressions.

 

FACTS

Jason Goodman broadcasts a social media show known as “LAWFARE”
on the YouTube and PATREON social media platforms. During the last
month, the focus of the show has been a criminal case presently under
adjudication in Maricopa County, AZ: State of Arizona vs. Michael J.

Barden (see below).

ole stae Clore le!

Party Name ~- Number Relationship Sex Attorney Judge Case #
State Of Arizona - (1) Plaintiff N/A Vaitkus, Michelle
Michael Barden - (2) Defendant M Victor, Marc Master Calendar CR2018-100874-001

Disposition Information

Party Name ARSCode Description Crime Disposition Code Disposition Date
Date
Michael 13-1204A2 AGG ASLT-DEADLY WPN/DANG 1/4/2018
Barden (F3) INST
Michael 13-2904A6 DISORD CONDUCT- 1/4/2018 Pled Guilty As Pled Guilty As 10/16/2018

Barden (F6) WEAPON/INSTR Charged Charged
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 39 of 47

The social media broadcasts (available on YouTube and PATREON)

can be summarized as follows:

 
 
 

The Counterawiare Report with Bran
Wikeadinovich ~ Quiside Interference in Barden

    
 
  
 
 
 
   

reterl

 

The Counterawtare Reporl with Brian
‘Vukadinevich — Premiere Episode

nea Weebly gerbes. in

 

biction for Justice — Preserving Que Process with

 

Pro Se Plait Brian vukeacinoavich

  
  
  
 
 

Fro Se Flsinidt.

| Barden — Targeted Individual Plea Deals,
jon or Road to Hell? with Brian Vukadinovh...

Pictured below are (left to right) Brian Vukadinovich, Michaeal J.

Barden, Jason Goodman (lower right box).
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 40 of 47

 

| es ee, es

Michael Barden — Targeted Individual Plea Deals, Salvation or Road
to Hell? with Brian Vukadinovich

Jason Gaceamen

 

 

ee 3,748 views
Ae aren gp HORS ree ere on Bs

 

(Internet IRL: https://www.youtube.com/watch?v=Zf-o0A4v03z8&t=745s )

There appears to be a prima facia concern for the programming of these
social media videos, as apparent legal opinions are expressed by Mr.
Vukadinovich and Mr. Goodman, that may rise to the level of

“expressing legal opinions”, see Rule 31, Arizona Supreme Court.

Pane ake)

co FORTHE PUBLIC ~ FOR LAWYERS + ABOUTUS ~ MEWS & EVENTS + CONTACT US +

 

The practice of law is defined by Arizona Supreme Court Rule. Rule 31{a}(2)(A) states:

Practice of law: means providing legal advice or services to another by:

Preparing an document in any medium intended to affect or secure legal rights for a specific person or

e

entity;
c> Preparing or expressing legal opinions;

Representing another in a judicial, quasi-judicial, or administrative proceedings, or other format dispute
resolution process such as arbitrations and mediations;
Preparing any document through any medium for filing in any court, administrative agency or tribunal for <
specific person or entity; or
Negotiating legal rights or responsibilities for a specific person or entity.

What is the “unauthorized practice of law"?

The unauthorized practice of law is defined by Arizona Supreme Court Rule. Rule 31(a)(2)(B) states:
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 41 of 47

 

& judicial Biographies > Judges

Current Assignment:
Criminal Department

 

Michael Barden — Targeted Individual Plea Deals, Salvation or Road
to Hell? with Brian Vukadinovich

   

(Internet IRL: https://www.youtube.com/watch?v=Zf-oA4v03z8&t=745s )

 

Partial transcript in the above cited video:

0:29:50 BARDEN: The advice you’re giving me right now is good advice and I have
really thought that through over and over and over.

0:33:17 VUKADIN: One thing that you need to think about is this .. in terms of your
plea .. you plea negotiations is this. If you don’t have a jury trial ,
demand right now , they know , they know that you have a better
chance of .. you know .. to get acquitted with a jury. And lama
little worried you may have waived that right and there may be a
rule in that court on a certain time period that you have to assert
that right. So you should actually assert your right to a jury trial.
Whether or not you end up ... you know ... taking the case to trial.
Cause you may have waived that right.

0:41:53 GOODMAN: Perhaps, perhaps, that’s not what you need to do. Uh, one thing
we hear very often in legal matters ... you don’t want to .. we have
heard Larry Klayman say .. that judges don’t give opinions unless
they need to. So, perhaps all you need to do is to present the
evidence that you never wielded a gun and stick to that.

0:42:30 GOODMAN: If the lawyer is telling you all this stuff, perhaps the lawyer is
running interference between you and the judge.

0:42:38 BARDEN: It really does feel like it.
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 42 of 47

 

Michael Barden Targeted Individual — Psychological Assault and
Weaponized Mental Health Evaluation

Jssen Gootenan

 

wpe snr a Se nee thre

a ieee 22K

so Ble

 

0:51:00

0:51:08
0:51:10

0:52:34

0:52:58

0:53:17

(Internet URL: https://www.youtube.com/watch?v=anJMtPhp4pl&t=44s )

Partial transcript in the above cited video:

GOODMAN:

BARDEN:

GOODMAN:

GOODMAN:

GOODMAN:

BARDEN:

Once you start making deals with them .. then .. you rights and the
law go out the window. You’re adhering to a deal.

Yeah, I can’t revisit the case. I can’t go back to these people.

I do not think you should take a plea deal Michael. I think that’s
the way they are trying to ...

I say .. you know what ..it’s like playing Black Jack, if you play by
the rules that the dealer plays by you seem to do better. So, do
what they do, delay it, you know, do whatever you can to make the
hearing happen later ...

I think you have to avoid the plea deal. I think they are trying to
box you into a corner to force you to accept a plea deal .. and look
at everything you told me. The lawyer tricked you into taking this
psychological evaluation, the lawyer is sorta .. maybe encouraging
you to take this plea deal. [ don’t think you should.

I don’t think I should either. And it feel like I never got any kind
of .. not head start ... from the time this started I have been
spinning my wheels already.
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 43 of 47

 

The Counterlawfane Repodt with Briam Vukadinovich — Outside
Interference in Barden Criminal Trial

Jason Gooderen

 

2877 views

cps gp bee eure oe Bs

( Internet URL: https://www.youtube.com/watch?v=GagBL7PIK8E )

 

 

0:48:22. VUKADIN: In Michael’s case, just ask yourself one quest. Why won’t the
Maricopa prosecutor’s office produce those tapes to him? Just ask
yourself that question. The answer is very obvious, there is
something on those tapes that clears Michael of the charge they
filed against him. That’s why it is inappropriate for the prosecutor
to be trying to force, to shove, a plea bargain down Michael’s
throat, while at the same time withholding that potential
exculpatory evidence. So, if anybody watching this show tonight
takes away anything at all, and I said this once statement in my
book, keep an eye on your lawyers and don’t blink.

0:49:20 GOODMAN: Interesting. Why hasn’t the judge said where is this exculpatory
evidence Brian? It’s just not the judge’s job?
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 44 of 47

CONCLUSION

The foregoing information is submitted for your consideration.

/signed/
D. George Sweigert

 
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 45 of 47

EXHIBIT TEN

Re: Warning and Caution Notice

Jason Goodman<truth@crowdsourcethetruth.org>

3/30/2018 4:36 PM

To Spoliation
Notice Copy corina.davis@redbubble.com, colin@patreon.com, lawenforcement@paypal.c

om, George Webb

 

Mr. David George Sweigert,

Mental illness is a serious matter, you need to seek help. You are hurting yourself by generating
a growing collection of evidence that indicates very strongly that you are engaged in an
organized criminal harassment campaign against me personally as well as other serious
potentially criminal offenses. Every person you have CC’d on this message fully realizes that no
actual lawyer would send anonymous messages from the “Evidence Collection” department and
the messages themselves represent harassment as I have instructed you to terminate
communications with me.

I have submitted my evidence against you to the NY FBI field office and anticipate they will
contact you soon. If you’d like to challenge me in civil court, I invite you to file your
complaint. It will merely save me the filing fees when I counter sue you for the well
documented slander and defamation campaign you have been waging which includes per se libel
among other civil torts and potential criminal actions on your part.

You are making matters far worse for yourself every day. My friendly advice is that you cease
and desist and discontinue your harassment and / or any mention of me or my company moving

forward.

Jason Goodman

[emphasis added]
Case 1:18-cv-08653-VEC-SDA Document 61 Filed 11/08/18 Page 46 of 47

D. GEORGE SWEIGERT, C/O
P.O. BOX 152

   

 

 

 

2 || MESA, AZ 85211
3
4
5
IN THE UNITED STATES DISTRICT COURT
6 FOR THE SOUTHERN DISTRICT OF NEW YORK
4 (FOLEY SQUARE)
8 |] D. GEORGE SWEIGERT Case No.: 1:18-ev-08653-UA
9 Plaintiff,
10 |] vs.
11 || JASON GOODMAN
12 Defendant CERTIFICATE OF SERVICE
13
M4 CERTIFICATE OF SERVICE
15
16 The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class
17 || Postage paid U.S. Mail to:
18
Jason Goodman
19 252 7 Avenue #68
New York, NY 10001
20
PRO SE DIVISION -- 200
1 Clerk of the Court
U.S. District Court for the SDNY
yy (FOLEY SQUARE)
500 Pearl Street
23 New York, New York 10007-1312
24 Respectfully dated this d November, 2018,
25
/
26
27 D. GEORGE SWEIGERT
28

 

 

CERTIFICATE OF SERVICE

 
 

te nr ret ERR Do ood dd aauaqu ‘ higed Agee. UZUUUU L UUUO0Sd
oW09

SEIN tiv

  

Lui

  

 

| Page 47 of 47

 

NAT SET ET “AKARE“@YRS kee bt . | “CSUINDSY 3g AVN TSS
CTETLODOTHOK MON HOR MON a RR ETRRE SLE
(@UVAOS ATION” |

; Ses6 ANGS 4} 405 3.4n029 JoLNSIG “S°Q:

© | }ANOD 94} Jo Y19]1D

NOISIAIC dS OUd Ajuo onseui9g »
: | SOMA JTIMold wee
:OL a | TIZS8 ZV ‘VSI

LSasn | OR (Aap ZSI XOM‘O'd
SOA MAN 0/0 ‘LYADIAMS ADUOAD ‘a

a .

“)

O

LU

7

9

oO

8

> .

2 ins

 

oO
HSANSO G31L03dxa

 

 
